NOTE: This order is nonprecedential.

  Wntteb ~tate~ Q[ourt of ~peaI~
      for tbe jfeberaI Q[trcutt

                CHRISTINE COBELL,
                     Petitioner,
                            v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.


                        2012-3080


   Petition for review of the Merit Systems Protection
Board in case no. DE0752090455-I-1.


                      ON MOTION


                       ORDER
    Christine Cobell moves without opposition for a 19-
day extension of time, until November 21,2012, to file her
principal brief.
   Upon consideration thereof,
   IT Is ORDERED THAT:
    The motion is granted. Cobell's principal brief is due
no later than November 21, 2012. No further extensions
should be anticipated.
CaBELL V. MSPB                                             2



                                  FOR THE COURT


      OCT 3 1 2012                 /s/ Jan Horbaly
         Date                     Jan Horbaly
                                  Clerk
cc: Brenda Lindlief-Hall, Esq.
    Lindsey Schreckengost, Esq.
s21                                       u.s.COUJ~'nFPEALS FOR
                                            THE FEMRAt CIRCUIT
                                              OCT 312012
                                                 JAHHORBALY
                                                     amK